Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 1 of 7 PageID #: 1133




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


 FRANK DAVIS                                                                         PLAINTIFF

 vs.                                                   CIVIL ACTION NO. 3:19-CV-849-CRS

 UNIVERSITY OF LOUISVILLE, et al.                                                DEFENDANTS


                                  MEMORANDUM OPINION

        This matter is before the Court on the motion of the Defendant, University of Louisville

 (“UofL”), for summary judgment. DN 37, 37-1. Plaintiff, Frank Davis (“Davis”), responded in

 opposition to the motion. DN 41. UofL then filed a reply. DN 42. The matter is now ripe for review.

        For the reasons stated herein, UofL’s motion for summary judgment will be granted.

                                        I. BACKGROUND

        This action arises from allegations of a former dual employee of UofL and University of

 Louisville Physicians, Inc. (“ULP”), who claims that his employers discriminated against him

 based on his age and retaliated against him following complaints to UofL’s Human Resources

 Department. DN 1 at 3-4. With regard to UofL, Davis’s Complaint specifically asserts three causes

 of action. DN 1 at 4-9. First, he claims that UofL violated the Age Discrimination in Employment

 Act of 1967 (“ADEA”) and the Kentucky Civil Rights Act (“KCRA”) by treating him “differently

 than similarly situated, younger employees, on account of his age in the terms and conditions of

 his employment.” DN 1 at 4. Second, he asserts that UofL violated the ADEA when it retaliated

 against him after he “complained of the numerous acts of discrimination based upon his age to

 agents and/or employees of the Defendants . . . .” DN 1 at 6. Lastly, he claims that UofL retaliated

 against him in violation of KRS 344.280. DN 1 at 7-9.
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 2 of 7 PageID #: 1134




           UofL now moves this Court to enter judgment as a matter of law in its favor for several

 reasons: (1) Davis’s claims are barred by the Eleventh Amendment; (2) Davis’s ADEA claims are

 time barred; and (3) Davis cannot prove the prima facie case for his claims. DN 37-1 at 12-23, DN

 42 at 2-8. On the other hand, Davis contends that (1) UofL waived its Eleventh Amendment

 immunity by “participating in extensive pretrial proceedings” and (2) the record evidences a viable

 claim of discrimination and retaliation. DN 41 at 10-18.

                                       II. LEGAL STANDARD

           Summary judgment is appropriate when “the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). In undertaking this analysis, the Court must view the evidence in a light most favorable to

 the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007).

           The party moving for summary judgment bears the burden of establishing the nonexistence

 of any issue of material fact. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). A party can

 meet this burden by “citing to particular parts of materials in the record” or “showing that the

 materials cited do not establish the . . . presence of a genuine dispute.” Fed. R. Civ. P. 56 (c)(1).

 This burden can also be met by demonstrating that the nonmoving party “fail[ed] to make a

 showing sufficient to establish the existence of an element essential to that party's case, and on

 which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

 (1986).

           “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact

 which requires the denial of a summary judgment motion.” St. v. J.C. Bradford & Co., 886 F.2d

 1472, 1477 (6th Cir. 1989). The non-moving party must do more than “simply show that there is

 some metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio



                                                     2
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 3 of 7 PageID #: 1135




 Corp., 475 U.S. 574, 586 (1986). “The mere existence of a scintilla of evidence in support of the

 [non-moving party's] position will be insufficient; there must be evidence on which the jury could

 reasonably find for the [non-moving party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

 (1986).

                                          III. ANALYSIS

           We first consider UofL’s sovereign immunity argument because this legal doctrine

 forecloses Davis’s suit if it applies. The Eleventh Amendment to the United States Constitution

 states:

                 The Judicial power of the United States shall not be construed to
                 extend to any suit in law or equity, commenced or prosecuted
                 against one of the United States by Citizens of another State, or by
                 Citizens or Subjects of any Foreign State.

 U.S. Const. amend. XI. This constitutional provision has been routinely interpreted to bar “all

 suits, whether for injunctive, declaratory or monetary relief, against the state and its departments,

 by citizens of another state, foreigners or its own citizens.” McCormick v. Miami Univ., 693 F.3d

 654, 661 (6th Cir. 2012) (quoting Thiokol Corp. v. Dep't of Treasury, 987 F.2d 376, 381 (6th Cir.

 1993)); see also Tennessee Student Assistance Corp. v. Hood, 541 U.S. 440, 446 (2004) (collecting

 cases) (“Although the text of the Amendment refers only to suits against a State by citizens of

 another State, we have repeatedly held that an unconsenting State also is immune from suits by its

 own citizens”). There are, however, three basic exceptions to sovereign immunity: (1) Congress

 may abrogate sovereign immunity in the exercise of its power to enforce the Fourteenth

 Amendment; (2) a state may waive its sovereign immunity by consenting to be sued in federal

 court; and (3) sovereign immunity does not bar suits against state officials seeking only prospective

 injunctive relief to compel the officials to comply with federal law. S & M Brands, Inc. v. Cooper,

 527 F.3d 500, 507 (6th Cir. 2008); see also Doe v. DeWine, 910 F.3d 842, 848 (6th Cir. 2018)

                                                  3
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 4 of 7 PageID #: 1136




 (citing Price v. Medicaid Dir., 838 F.3d 739, 746 (6th Cir. 2016)) (“under the Ex parte Young

 exception, ‘a federal court may, without violating the Eleventh Amendment, issue a prospective

 injunction against a state officer to end a continuing violation of federal law’”).

        “Public universities in Kentucky and their directors are state agencies and officials for

 Eleventh Amendment purposes.” Jackson v. Murray States Univ., 834 F. Supp. 2d 609, 613 (W.D.

 Ky. 2011). UofL, as a state university, “is a stage agency cloaked with Eleventh Amendment

 immunity.” Graham v. Nat'l Collegiate Athletic Ass'n, 804 F.2d 953, 960 (6th Cir. 1986) (quoting

 Martin v. Univ. of Louisville, 541 F.2d 1171, 1174 (6th Cir. 1976)). Thus, sovereign immunity

 bars Davis’s claims under the ADEA and KCRA unless one of the traditional exceptions applies.

        Sovereign immunity has not been abrogated by Congress or waived by the Commonwealth

 of Kentucky for the claims Davis asserts. See Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91 (2000)

 (“in the ADEA, Congress did not validly abrogate the States' sovereign immunity to suits by

 private individuals”); Mosier v. Kentucky, 640 F. Supp. 2d 875, 879 (E.D. Ky. 2009) (“Kentucky

 has not waived its immunity from suit in federal court for claims under KRS Chapter 344”); Morris

 v. Murray State Univ., No. 5:18-CV-156-TBR, 2019 WL 2569568, at *3 (W.D. Ky. June 21, 2019)

 (noting that the state waiver exception was unavailable because “Kentucky has not consented to

 waive its Eleventh Amendment immunity”). Further, the third exception to sovereign immunity

 does not apply considering that Davis seeks monetary rather than injunctive relief. DN 1 at 9.

 Therefore, Davis may not sue UofL in the pending action.

        To sidestep UofL’s assertion of sovereign immunity and the inapplicability of the general

 exceptions to his claims, Davis argues that UofL waived its immunity defense and consented to

 the Court’s jurisdiction by participating in extensive pretrial proceedings. DN 41 at 11-13. In

 support of this argument, Davis relies upon a handful of opinions from other Circuit Courts of



                                                   4
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 5 of 7 PageID #: 1137




 Appeals. But the waiver standards articulated by these courts are not controlling. Nevertheless, the

 United States Supreme Court has acknowledged that a state may waive its immunity through its

 litigation conduct. Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613, 618-24 (2002).

        The “touchstone of [the] waiver doctrine is intent—the state's litigation conduct must

 clearly indicate the state's intent to waive its immunity.” Barachkov v. Davis, 580 F. App'x 288,

 299 (6th Cir. 2014) (citing Lapides, 535 U.S. at 620). “A clear intent to waive immunity may be

 inferred when a state’s litigation conduct is inconsistent and unfair.” Id. For example, the Sixth

 Circuit has found a waiver of sovereign immunity where the state engaged in discovery, moved

 for summary judgment on the merits, and waited to raise its immunity defense until after it received

 an unfavorable decision on the summary judgment motion. See Ku v. State of Tennessee, 322 F.3d

 431, 432-35 (6th Cir. 2003). Similarly, the Sixth Circuit has recognized that the failure to raise an

 affirmative defense—even immunity—in a responsive pleading subjects a defendant to the

 possibility of finding waiver. See Henricks v. Pickaway Corr. Inst., 782 F.3d 744, 750-51 (6th Cir.

 2015) (district court did not abuse its discretion in finding waiver when qualified immunity was

 not raised in responsive pleading or at all until after close of discovery); but see Brent v. Wayne

 Cty. Dep't of Hum. Servs., 901 F.3d 656, 682 (6th Cir. 2018) (“Although a state agency may waive

 its sovereign immunity and consent to suit by voluntarily appearing and defending against the

 merits of a case in federal court, we have not required an agency to make a full-throated assertion

 of its immunity in its initial dealings with the court to avoid waiver”).

        Unlike the defendants in Henricks or Ku, though, UofL did not tardily assert its immunity

 from suit to avoid an adverse result. UofL, in its Answer, specifically asserted sovereign immunity

 as an affirmative defense. DN 12 at 8, 13 at 8. Although UofL did not move to dismiss based on

 Federal Rule of Civil Procedure 12(b)(1) and participated in pretrial discovery, these



                                                   5
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 6 of 7 PageID #: 1138




 considerations are trivial considering that Davis was on notice of UofL’s immunity defense and

 UofL undeniably invoked sovereign immunity as the primary argument for judgment as a matter

 of law in its favor before this Court ruled on the merits of the case. See Ku, 322 F.3d at 434 (noting

 that although the Court in Lapides adopted Justice Kennedy's rationale in Wisconsin Department

 of Corrections v. Schacht, 524 U.S. 381 (1998) regarding voluntary removal, it did not go so far

 as either to accept or reject his broader suggestion to treat the Eleventh Amendment immunity

 defense as one, like the defense of lack of personal jurisdiction, that can be permanently waived

 when a State fails to raise the objection at the outset of proceedings”); Barachkov, 580 F. App'x at

 300 (finding no waiver occurred where a state entity raised the immunity defense in its answer to

 the complaint, but did not file a Rule 12(b)(1) motion to dismiss on sovereign immunity grounds

 or assert its sovereign immunity defense until its initial summary judgment reply brief); Brent, 901

 F.3d 656, 683 (Wayne County did not waive sovereign immunity by failing to fully develop the

 argument that it was an arm of the State in its combined motion to dismiss/motion for summary

 judgment when it nonetheless “undeniably invoked its sovereign immunity in [that] initial

 motion”). Therefore, the Court is unpersuaded that UofL gained a litigation advantage in this case

 or that its conduct throughout the litigation was unfair or inconsistent.

        In a last-ditch effort to salvage his suit, Davis points to the Kentucky Supreme Court’s

 decision in Dep't of Corrections v. Furr, 23 S.W.3d 615 (Ky. 2000), which provides that the

 Kentucky General Assembly waived the Commonwealth's sovereign immunity for suits arising

 pursuant to KRS Chapter 344 in state courts. Id. at 617-18. Davis argues that “even if [UofL] did

 not waive its right to assert the defense of . . . sovereign immunity by extensive participation in

 pretrial proceedings in this case,” the Court cannot dismiss his claims under the KCRA because

 the Commonwealth of Kentucky waived sovereign immunity for its subdivisions and agencies,



                                                   6
Case 3:19-cv-00849-CRS-CHL Document 53 Filed 08/20/21 Page 7 of 7 PageID #: 1139




 such as UofL. DN 41 at 14. But Davis’s contention is without merit considering that he does not

 address whether the Commonwealth consented to suit in federal court and his argument ignores

 established precedent—the fact that the state has waived immunity from suit in its own courts is

 not a waiver of Eleventh Amendment immunity in the federal courts. See Wilson v. Kentucky, No.

 CIV.A. 5:08-238-JMH, 2008 WL 4951774, at *2 (E.D. Ky. Nov. 14, 2008); Johns v. Supreme Ct.

 of Ohio, 753 F.2d 524, 527 (6th Cir. 1985). Therefore, Davis has not made cogent or valid

 arguments in his Response to demonstrate that sovereign immunity does not apply to bar his claims

 against UofL.

        Accordingly, UofL’s motion for summary judgment will be granted.

                                       IV. CONCLUSION

        For the reasons discussed herein, UofL’s motion for summary judgment will be granted by

 separate order.

         August 20, 2021




                                                7
